Citation Nr: 0704792	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-41 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected major depression.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel










INTRODUCTION

The veteran had active service from September 1999 to May 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Caffrey v. Brown, 6 Vet. App. 377 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the duty to assist may, under appropriate circumstances, 
include a duty to conduct a thorough and contemporaneous 
medical examination.  The Court held that that VA regulations 
specifically require the performance of a new medical 
examination when evidence indicates there has been a material 
change in a disability or that the current rating may be 
incorrect.

The veteran underwent a VA psychiatric examination in August 
2003.  The examination report reflects that the veteran 
denied taking anti-depressant medication at the time of the 
examination but stated that she intended to begin taking such 
medication in the future.  In the substantive appeal received 
in November 2004,  the veteran stated that she was taking 
anti-depressant medication but that her depression had gotten 
worse.  As the veteran asserts that her condition has 
increased in severity since the August 2003 examination, she 
should be afforded a new examination in compliance with VA's 
duty to assist.   See Caffrey, supra at 381;  see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination.   The claims file 
should be made available to the examiner 
prior to the examination, and the examiner 
should indicate in the examination report 
that such a review was conducted.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
deemed necessary by the examiner), should 
be conducted in order to identify the 
degree of social and occupational 
impairment attributable to major 
depression.  

2.  Notify the veteran that it is her 
responsibility to report for any scheduled 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. § 
3.655 (2006).

3.  Thereafter, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran a supplemental statement of the 
case and afford her an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


